Exhibit 10.1

[image_001.jpg] 

 

March 11, 2019

  

Steve Saville

51 Waterton Drive

Bear, DE 19701

 

Dear Steve,

 

We are pleased to confirm our offer of employment as EVP of Operations for Cross
Country Healthcare, Inc. (the “Company”). You will report to Kevin Clark,
President and CEO of the Company. Your start date will be April 15, 2019.

 

You will be compensated for all services rendered by you under this Agreement at
the rate of $430,000.00 per annum, payable in a manner that is consistent with
the Company’s payroll practices for executive employees. At least annually, the
Company’s Compensation Committee of the Board (the “Compensation Committee”),
will review and consider in its sole discretion whether to increase the base
salary payable to you hereunder. Your annual rate of base salary as determined
herein from time to time, is hereinafter referred to as the “Base Salary”.
Applicable payroll deductions as required by State and Federal law will be
withheld from your paycheck, along with any voluntary deductions that you
authorize.

 

For each calendar year while employed by the Company, you will participate in
the Company’s short-term incentive bonus plan approved by the Company at
opportunities levels to be defined by the Compensation Committee in its
discretion, with a target annual bonus amount of 75% of your Base Salary (“STI
Target Percentage”).

 

For each calendar year while employed by the Company, you will participate in
the Company’s long-term incentive plan approved by the Company and receive
awards thereunder on an annual basis with a target value of 75% of your Base
Salary (“LTI Target Percentage”). Such award shall be upon terms and conditions
determined at the discretion of the Compensation Committee.

 

Your compensation package will include benefits offered to Senior Executives of
the Company and shall include, but not be limited to, the following:

 

·Medical, Vision, Dental, Life Insurance–basic and supplemental, eligible 1st of
the month following your hire date

·Disability Insurance–short-term and long-term

·Tuition Assistance

·Vacation Time–20 days per year

·Sick Time–6 days per year

·Personal Time–3 days per year

·Holidays–eligible for all Company paid holidays following hire date

 



 1 

 

 

Relocation Assistance:

 

The Company will reimburse you for the costs of covered expenses related to your
relocation, up to a maximum amount of $75,000.00 (upon receipt of written
invoices from third party vendors regarding the same) to be used for up to 3
trips for family regarding homes/schools, closing costs of current home, closing
costs of new home, and moving company expense (the “Relocation Expenses”). If
your total Relocation Expenses exceed $75,000, then you agree to be responsible
for any additional amounts.

 

Reimbursement of costs:

 

If you are terminated for Cause (as defined below) or you elect to voluntarily
terminate your employment with the Company within 365 days immediately following
your start date, you agree to repay a pro rata portion to the Company of any
Relocation Expenses paid to you or on your behalf within ninety (90) days of
your termination date, unless otherwise agreed upon by you and the Company. You
will indicate your acknowledgment of this repayment when signing this offer
letter.

 

Temporary housing:

 

The Company will pay for temporary housing expenses for up to twelve (12) months
at a cost to the Company not to exceed $3,500.00 per month. The Company will pay
invoices directly for such temporary executive housing. You agree to work with
Diane Allen-Smith, Senior Executive Assistant to Kevin Clark, to assist you in
securing temporary housing.

 

Termination

 

Your employment with the Company will terminate on the following terms and
conditions:

(a) automatically on the earlier of your voluntary resignation from employment
without Good Reason (as defined below) or the date of your death; (b) upon
notice from the Company if you are unable to perform your duties hereunder for
120 days (whether or not continuous) during any period of 180 consecutive days
by reason of physical or mental disability. The disability will be deemed to
have occurred on the 120th day of your absence or lack of adequate performance;
or (c) upon the Company sending you written notice terminating your employment
hereunder for Cause (as defined below). Upon a termination of your employment
pursuant to this paragraph, the Company's sole obligation to you will be to pay
you the Accrued Amounts (as defined below).

 

Upon a termination of your employment by the Company or any of its affiliates
without Cause (as defined below) or your resignation for Good Reason (as defined
below), the Company's sole obligation to you will be to pay or provide to you
(1) any unpaid Base Salary through the date of termination payable in accordance
with the Company’s regular payroll practices; (2) reimbursement for any
unreimbursed business expenses incurred through the date of termination paid in
the next payroll immediately following the date of termination; (3) payment for
any accrued but unused vacation and sick time in accordance with Company policy,
payable within thirty (30) days following the termination of your employment;
(4) all other applicable compensation arrangement or benefit, equity, or fringe
benefit plan or program or grant pursuant to the terms and conditions of such
plans (collectively, the “Accrued Amounts”) and (5) continued payments of the
Base Salary in effect at the time of the termination in accordance with the
Company's regular payroll practices for a period of twelve (12) months following
the date of termination(the "Severance Payments"). Notwithstanding anything
herein to the contrary, the Severance Payments will only be payable to you if
within 60 days following the date of termination you execute and deliver to the
Company a fully effective and irrevocable release of claims against the Company
and related parties, which the Company will provide to you within 7 days
following the date of termination.

 



 2 

 

 

Notwithstanding the foregoing, if you are or become eligible for severance
benefits under the Company's Executive Severance Plan Amended and Restated as of
May 28, 2010 (as in effect on the Effective Date, as thereafter amended, or any
similar plan or arrangement adopted by the Company in replacement thereof, the
"Executive Severance Plan") you will cease to be eligible for the Severance
Payments described herein and the Company's sole obligation will be to pay you
the amounts and provide you with the benefits provided in the Executive
Severance Plan subject to the terms and conditions thereof.

 

"Cause" means (i) an act or acts of fraud or dishonesty by you which results in
the personal enrichment of you or another person or entity at the expense of the
Company; (ii) your pleading of guilty or nolo contendere to, or conviction of
(x) any felony (other than third degree vehicular infractions), or (y) of any
other crime or offense involving misuse or misappropriation of money or other
property; (iii) your knowing, intentional and material breach of the Company’s
Code of Conduct for Senior Officers; or (iv) your gross negligence or willful
misconduct with respect to your duties or gross misfeasance of office that
results in material harm to the Company.

 

"Good Reason" means, if without your written consent, any of the following
events occur that are not cured by the Company within 30 days after you have
given the Company written notice specifying the occurrence of such Good Reason
event, which notice must be given by you to the Company within 90 days after
your becoming aware of the occurrence of the Good Reason event: (i) a material
diminution in your then authority, duties or responsibilities or assignment of
duties and responsibilities that are inconsistent with your status, title or
position; (ii) a diminution in your Base Salary, STI Target Percentage or LTI
Target Percentage (iii) a relocation of your principal business location to a
location more than 50 miles outside of Boca Raton, Florida; or (iv) any material
breach of this Agreement by the Company. Your resignation hereunder for Good
Reason will not occur later than 180 days following the initial date on which
the event you claim constitutes Good Reason occurred.

 

This offer letter constitutes the full and complete understanding of the parties
with respect to the Severance Payments.

 

Change of Control Severance:

 

Upon signing a Participation Agreement, you will be entitled to participate in
the Company’s Executive Severance Agreement Amended and Restated as of May 28,
2010 pursuant to which you will be entitled to receive a 1-year payout and other
benefits upon a change of control (pursuant to the terms and conditions in the
Executive Severance Agreement).

 

This offer of employment is contingent upon satisfactory references,
verification of your eligibility to work in the United States, background
screen, pre-employment drug testing and the signing of a “Non-Disclosure and
Non-Competition Agreement.” This is at-will employment, and you have the right
to terminate the employment at any time as does the Company. By signing this
offer letter, you hereby confirm that you are not contractually bound or
restricted by nor will you be in violation of any agreements or arrangements
that would prohibit you from being employed or performing as EVP of Operations
of the Company.

 



 3 

 

 

Steve, on behalf of the Company, we wish to convey our enthusiasm in inviting
you to join us as a member of the team. We are confident that you will find your
employment to be a rewarding opportunity and one which will contribute to your
growth as well as that of the Company

 

Sincerely,

 

 

/s/ Colin McDonald

Colin McDonald

Vice President, Human Resources

 

CC: Kevin Clark, President & CEO

 

I acknowledge and understand the terms of this offer letter:

 

 

Signature: /s/ Stephen Saville     STEPHEN SAVILLE  

 

Date:                 March 14, 2019        

 



 4 

 